Exhibit 10.5

 

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2018-2

as Issuer

and

VW CREDIT, INC.,

as Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

 

 

Dated as of November 21, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. USAGE AND DEFINITIONS

     1  

Section 1.01

 

Usage and Definitions

     1  

Section 1.02

 

Definitions

     1  

ARTICLE II. ENGAGEMENT; ACCEPTANCE

     2  

Section 2.01

 

Engagement; Acceptance

     2  

Section 2.02

 

Confirmation of Status

     3  

ARTICLE III. ASSET REPRESENTATIONS REVIEW PROCESS

     3  

Section 3.01

 

Review Notices and Identification of Subject Receivables

     3  

Section 3.02

 

Review Materials

     3  

Section 3.03

 

Performance of Reviews

     4  

Section 3.04

 

Review Report

     5  

Section 3.05

 

Review Representatives

     5  

Section 3.06

 

Dispute Resolution

     6  

Section 3.07

 

Limitations on Review Obligations

     6  

ARTICLE IV. ASSET REPRESENTATIONS REVIEWER

     7  

Section 4.01

 

Representations, Warranties and Covenants of the Asset Representations Reviewer

     7  

Section 4.02

 

Fees and Expenses

     8  

ARTICLE V. OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

     9  

Section 5.01

 

Limitation on Liability

     9  

Section 5.02

 

Indemnification by Servicer

     9  

Section 5.03

 

Indemnification by Asset Representations Reviewer

     9  

Section 5.04

 

Inspections of Asset Representations Reviewer

     10  

Section 5.05

 

Delegation of Obligations

     10  

ARTICLE VI. TREATMENT OF CONFIDENTIAL INFORMATION

     10  

Section 6.01

 

Confidential Information

     10  

Section 6.02

 

Personally Identifiable Information

     12  

ARTICLE VII. REMOVAL, RESIGNATION

     14  

Section 7.01

 

Eligibility of the Asset Representations Reviewer

     14  

Section 7.02

 

Resignation and Removal of Asset Representations Reviewer

     14  

Section 7.03

 

Successor Asset Representations Reviewer

     15  

Section 7.04

 

Merger, Consolidation or Succession

     15  

 

i



--------------------------------------------------------------------------------

ARTICLE VIII. OTHER AGREEMENTS

     16  

Section 8.01

 

Independence of the Asset Representations Reviewer

     16  

Section 8.02

 

No Petition

     16  

Section 8.03

 

Limitation of Liability of Owner Trustee

     16  

Section 8.04

 

Termination of Agreement

     17  

ARTICLE IX. MISCELLANEOUS PROVISIONS

     17  

Section 9.01

 

Amendments

     17  

Section 9.02

 

Assignment; Benefit of Agreement; Third Party Beneficiaries

     18  

Section 9.03

 

Notices

     18  

Section 9.04

 

Governing Law

     18  

Section 9.05

 

Submission to Jurisdiction; Waiver of Jury Trial

     19  

Section 9.06

 

No Waiver; Remedies

     19  

Section 9.07

 

Severability

     19  

Section 9.08

 

Headings

     19  

Section 9.09

 

Counterparts

     20  

Schedule A – Representations and Warranties, Review Materials and Tests

 

 

ii



--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT (this “Agreement”), entered into as
of November 21, 2018, by and among VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2018-2, a
Delaware statutory trust, as issuer (the “Issuer”), VW CREDIT, INC., a Delaware
corporation (“VCI”), as servicer (in such capacity, the “Servicer”) and Clayton
Fixed Income Services LLC, a Delaware limited liability company, as asset
representations reviewer (the “Asset Representations Reviewer”).

WHEREAS, in connection with a securitization transaction sponsored by VCI, VCI
sold a pool of Receivables consisting of retail installment sale contracts to
Volkswagen Auto Lease/Loan Underwritten Funding, LLC (the “Depositor”), who sold
them to the Issuer;

WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform
reviews of certain Receivables for compliance with certain representations and
warranties made with respect thereto; and

WHEREAS, the Asset Representations Reviewer desires to perform such reviews of
Receivables in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I.

USAGE AND DEFINITIONS

Section 1.01 Usage and Definitions.

Except as otherwise defined herein or as the context may otherwise require,
capitalized terms used but not otherwise defined herein are defined in Appendix
A to the Sale and Servicing Agreement, dated as of the date hereof (as from time
to time amended, supplemented or otherwise modified and in effect, the “Sale and
Servicing Agreement”) among the Issuer, the Servicer, the Depositor, as seller,
and the Indenture Trustee, which also contains rules as to usage that are
applicable herein.

Section 1.02 Definitions.

Whenever used in this Agreement, the following words and phrases shall have the
following meanings:

“Annual Fee” has the meaning stated in Section 4.02(a).

“Asset Review” means the completion by the Asset Representations Reviewer of the
testing procedures for each Test and for each Subject Receivable as further
described in Section 3.03.



--------------------------------------------------------------------------------

“Confidential Information” has the meaning stated in Section 6.01(b).

“Eligible Representations” shall mean those representations identified on
Schedule A attached hereto.

“Information Recipients” has the meaning stated in Section 6.01(a).

“Indenture” means the Indenture, dated as of November 21, 2018, between the
Issuer and the Indenture Trustee, as the same may be amended, supplemented or
modified from time to time.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, as indenture
trustee under the Indenture, and any successor thereto.

“Issuer PII” has the meaning stated in Section 6.02(a).

“PII” has the meaning stated in Section 6.02(a).

“Review Fee” has the meaning stated in Section 4.02(b).

“Review Materials” means the documents, data, and other information required for
each Test listed under “Documents” in Schedule A.

“Review Notice” means a notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.5(b) of the Indenture.

“Review Report” means, for an Asset Review, the report of the Asset
Representations Reviewer prepared according to Section 3.04.

“Test” has the meaning stated in Section 3.03(a).

“Test Complete” has the meaning stated in Section 3.03(c).

“Test Fail” has the meaning stated in Section 3.03(a).

“Test Incomplete” has the meaning stated in Section 3.03(a).

“Test Pass” has the meaning stated in Section 3.03(a).

ARTICLE II.

ENGAGEMENT; ACCEPTANCE

Section 2.01 Engagement; Acceptance.

The Issuer hereby engages Clayton Fixed Income Services LLC to act as the Asset
Representations Reviewer for the Issuer. Clayton Fixed Income Services LLC
accepts the engagement and agrees to perform the obligations of the Asset
Representations Reviewer on the terms stated in this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.02 Confirmation of Status.

The parties confirm that the Asset Representations Reviewer is not responsible
for (a) reviewing the Receivables for compliance with the representations and
warranties under the Transaction Documents, except as described in this
Agreement, or (b) determining whether noncompliance with the representations or
warranties constitutes a breach of the Transaction Documents.

ARTICLE III.

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.01 Review Notices and Identification of Subject Receivables.

(a) On receipt of a Review Notice from the Indenture Trustee according to
Section 7.5(b) of the Indenture, the Asset Representations Reviewer will start
an Asset Review. The Asset Representations Reviewer will not be obligated to
start an Asset Review until a Review Notice is received.

(b) Within 10 Business Days after receipt of a Review Notice, the Servicer will
deliver to the Asset Representations Reviewer, with a copy to the Indenture
Trustee, a list of the Subject Receivables. The Asset Representations Reviewer
will not be obligated to start an Asset Review until a Review Notice and the
related list of Subject Receivables is received. The Asset Representations
Reviewer is not obligated to verify (i) whether the Indenture Trustee properly
determined that a Review Notice was required or (ii) the accuracy or
completeness of the list of Subject Receivables provided by the Servicer.

Section 3.02 Review Materials.

(a) Access to Review Materials. The Servicer will render reasonable assistance
to the Asset Representations Reviewer to facilitate the Asset Review. The
Servicer will give the Asset Representations Reviewer access to the Review
Materials for all of the Subject Receivables within sixty (60) calendar days
after receipt of the Review Notice in one or more of the following ways in the
Servicer’s reasonable discretion: (i) by electronic posting to a
password-protected website to which the Asset Representations Reviewer has
access, (ii) by providing originals or photocopies at an office of the Servicer
during normal business hours upon reasonable prior written notice in connection
with the Asset Review or (iii) in another manner agreed by the Servicer and the
Asset Representations Reviewer. The Servicer may redact or remove Personally
Identifiable Information from the Review Materials so long as all information in
the Review Materials necessary for the Asset Representations Reviewer to
complete the Asset Review remains intact and unchanged. The Asset
Representations Reviewer shall be entitled to rely in good faith, without
independent investigation or verification, that the Review Materials are
accurate and complete in all material respects, and not misleading in any
material respect.

 

3



--------------------------------------------------------------------------------

(b) Missing or Insufficient Review Materials. The Asset Representations Reviewer
will review the Review Materials to determine if any Review Materials are
missing or insufficient for the Asset Representations Reviewer to perform any
Test. If the Asset Representations Reviewer reasonably determines any missing or
insufficient Review Materials, the Asset Representations Reviewer will notify
the Servicer promptly, and in any event no less than twenty (20) calendar days
before completing the Asset Review. The Servicer will use reasonable efforts to
provide the Asset Representations Reviewer access to the missing Review
Materials or other documents or information to correct the insufficiency within
fifteen (15) calendar days. If the missing Review Materials or other documents
have not been provided by the Servicer within sixty (60) calendar days, the
related Review Report will report a Test Incomplete for each Test that requires
use of the missing or insufficient Review Materials.

Section 3.03 Performance of Reviews.

(a) Test Procedures. For an Asset Review, the Asset Representations Reviewer
will perform, for each Subject Receivable, the procedures listed under
“Procedures to be Performed” in Schedule A for each representation and warranty
being tested (each, a “Test”) using the Review Materials listed in Schedule A
for each such Test. For each Test and Subject Receivable, the Asset
Representations Reviewer will determine in its reasonable judgment if the Test
has been satisfied (a “Test Pass”), if the Test has not been satisfied (a “Test
Fail”) or if the Test could not be conducted as a result of missing or
incomplete Review Materials (a “Test Incomplete”). The Asset Representations
Reviewer will use such determination for all Subject Receivables that are
subject to the same Test.

(b) Review Period. The Asset Representations Reviewer will complete the Asset
Review within sixty (60) calendar days of receiving access to the Review
Materials. However, if additional Review Materials are provided to the Asset
Representations Reviewer as described in Section 3.02(b), the Asset Review
period will be extended for an additional thirty (30) calendar days.

(c) Completion of Review for Certain Subject Receivables. Following the delivery
of the list of the Subject Receivables and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Subject Receivable is paid in full by the Obligor
or purchased from the Issuer in accordance with the terms of the Transaction
Documents. On receipt of such notice, the Asset Representations Reviewer will
immediately terminate all Tests of the related Subject Receivable, and the Asset
Review of such Subject Receivables will be considered complete (a “Test
Complete”). In this case, the related Review Report will indicate a Test
Complete for such Subject Receivable and the related reason.

 

4



--------------------------------------------------------------------------------

(d) Previously Reviewed Receivables; Duplicative Tests. If any Subject
Receivable was included in a prior Asset Review, the Asset Representations
Reviewer will not conduct additional Tests on such Subject Receivable, but will
include the previously reported Test results in the Review Report for the
current Asset Review. If the same Test is required for more than one
representation and warranty, the Asset Representations Reviewer will only
perform the Test once for each Subject Receivable, but will report the results
of the Test for each applicable representation and warranty on the Review
Report.

(e) Termination of Review. If an Asset Review is in process and the Notes will
be paid in full on the next Payment Date, the Servicer will notify the Asset
Representations Reviewer and the Indenture Trustee no less than ten
(10) calendar days before that Payment Date. On receipt of such notice, the
Asset Representations Reviewer will terminate the Asset Review immediately and
will not be obligated to deliver a Review Report.

(f) Review Systems; Personnel. The Asset Representations Reviewer will maintain
business process management and/or other systems necessary to ensure that it can
perform each Test and, on execution of this Agreement, will load each Test into
these systems. The Asset Representations Reviewer will ensure that these systems
allow for each Subject Receivable and the related Review Materials to be
individually tracked and stored as contemplated by this Agreement. The Asset
Representations Reviewer will maintain adequate staff that is properly trained
to conduct Asset Reviews as required by this Agreement.

Section 3.04 Review Report.

Within 10 calendar days after the end of the applicable Asset Review period
under Section 3.03(b), the Asset Representations Reviewer will deliver to the
Issuer, the Servicer, and the Indenture Trustee a Review Report indicating for
each Subject Receivable whether there was a Test Pass, Test Incomplete, Test
Fail or Test Complete for each related Test. For each Test Fail or Test
Complete, the Review Report will indicate the related reason. The Review Report
will contain the findings and conclusions of the Asset Representations Reviewer
with respect to the Asset Review, and will be included in the Issuer’s Form 10-D
report for the Collection Period in which the Review Report is received. The
Asset Representations Reviewer will ensure that the Review Report does not
contain any PII. On reasonable request of the Servicer, the Asset
Representations Reviewer will provide additional details on the Test results.

Section 3.05 Review Representatives.

(a) Servicer Representative. The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Asset Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, receivables or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.

(b) Asset Representations Review Representative. The Asset Representations
Reviewer will designate one or more representatives who will be available to the
Issuer and the Servicer during the performance of an Asset Review.

 

5



--------------------------------------------------------------------------------

(c) Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Servicer until the
earlier of (i) one (1) year after the delivery of the subject Review Report or
(ii) the payment in full of the Notes. The Asset Representations Reviewer will
not be obligated to respond to questions or requests for clarification from
Noteholders or any other Person and will direct such Persons to submit written
questions or requests to the Servicer.

Section 3.06 Dispute Resolution.

If a Subject Receivable that was the subject of an Asset Review becomes the
subject of a dispute resolution proceeding under Section 9.24 of the Sale and
Servicing Agreement, the Asset Representations Reviewer will participate in the
dispute resolution proceeding on request of a party to the proceeding. The
reasonable out-of-pocket expenses of the Asset Representations Reviewer for its
participation in any dispute resolution proceeding will be considered expenses
of the Requesting Party for the dispute resolution and will be paid by a party
to the dispute resolution as determined by the mediator or arbitrator for the
dispute resolution according to Section 9.24 of the Sale and Servicing
Agreement. If not paid by a party to the dispute resolution, the expenses will
be reimbursed according to Section 4.02(c) of this Agreement.

Section 3.07 Limitations on Review Obligations.

(a) Review Process Limitations. The Asset Representations Reviewer will have no
obligation (i) to determine whether a Delinquency Trigger has occurred or
whether the required percentage of Noteholders has voted to direct an Asset
Review under the Indenture, (ii) to determine which Receivables are subject to
an Asset Review, (iii) to obtain or confirm the validity of the Review
Materials, (iv) to obtain missing or insufficient Review Materials except as
specifically described herein, (v) to take any action or cause any other party
to take any action under any of the Transaction Documents to enforce any
remedies for breaches of representations or warranties about the Subject
Receivables, (vi) to determine the reason for the delinquency of any Subject
Receivable, the creditworthiness of any Obligor, the overall quality of any
Subject Receivable, or the compliance by the Servicer with its covenants with
respect to the servicing of any Subject Receivable, or (vii) to establish cause,
materiality, or recourse for any failed Test.

(b) Maintenance of Review Materials. The Asset Representations Reviewer will
maintain copies of any Review Materials, Review Reports and other documents
relating to an Asset Review, including internal correspondence and work papers,
until the earlier of (i) two (2) years after the delivery of any Review Report
or (ii) the repayment of the Notes in full.

 

6



--------------------------------------------------------------------------------

ARTICLE IV.

ASSET REPRESENTATIONS REVIEWER

Section 4.01 Representations, Warranties and Covenants of the Asset
Representations Reviewer.

The Asset Representations Reviewer hereby makes the following representations,
warranties and covenants as of the Closing Date:

(a) Organization and Qualification. The Asset Representations Reviewer is duly
organized and validly existing as a limited liability company in good standing
under the laws of State of Delaware. The Asset Representations Reviewer is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.

(b) Power, Authority and Enforceability. The Asset Representations Reviewer has
the power and authority to execute, deliver and perform its obligations under
this Agreement. The Asset Representations Reviewer has authorized the execution,
delivery and performance of this Agreement. This Agreement is the legal, valid
and binding obligation of the Asset Representations Reviewer enforceable against
the Asset Representations Reviewer, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.

(c) No Conflicts and No Violation. The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (i) conflict with, or be a
breach or default under, any indenture, loan agreement, guarantee or similar
document under which the Asset Representations Reviewer is a debtor or
guarantor, (ii) result in the creation or imposition of a Lien on the properties
or assets of the Asset Representations Reviewer under the terms of any
indenture, loan agreement, guarantee or similar document, (iii) violate the
organizational documents of the Asset Representations Reviewer or (iv) violate a
law or, to the Asset Representations Reviewer’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Asset
Representations Reviewer or its property that applies to the Asset
Representations Reviewer, which, in each case, would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.

(d) No Proceedings. To the Asset Representations Reviewer’s knowledge, there are
no proceedings or investigations pending or threatened in writing before a
federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the completion of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

 

7



--------------------------------------------------------------------------------

(e) Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 7.01, and will notify the Issuer and the Servicer
promptly if it no longer meets, or reasonably expects that it will no longer
meet, the eligibility requirements in Section 5.01.

Section 4.02 Fees and Expenses.

(a) Annual Fee. The Servicer will pay the Asset Representations Reviewer, as
compensation for its activities under this Agreement, an annual fee of $5,000.00
(the “Annual Fee”). The Annual Fee will be payable by the Servicer on the
Closing Date and on each anniversary thereof until this Agreement is terminated;
provided, that in the year in which all Notes are paid in full, the Annual Fee
shall be reduced pro rata by an amount equal to the days of the year in which
the Notes are no longer outstanding.

(b) Review Fee. Following the completion of an Asset Review and the delivery of
the related Review Report pursuant to Section 3.04, or the termination of an
Asset Review according to Section 3.03(e), and the delivery to the Indenture
Trustee and the Servicer of a detailed invoice, the Asset Representations
Reviewer will be entitled to a fee of $200.00 for each Subject Receivable for
which the Asset Review was started (the “Review Fee”). However, no Review Fee
will be charged for any Subject Receivable which was included in a prior Asset
Review or for which no Tests were completed prior to the Asset Representations
Reviewer being notified of a termination of the Asset Review according to
Section 3.03(e) or due to missing or insufficient Review Materials under
Section 3.02(b).

(c) Dispute Resolution Expenses. If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.06 of this
Agreement and its reasonable out-of-pocket expenses for participating in the
proceeding are not paid by a party to the dispute resolution within ninety
(90) days after the end of the proceeding, the Servicer will reimburse the Asset
Representations Reviewer for such expenses upon receipt of a detailed invoice.

(d) Reimbursement of Expenses. The Servicer shall reimburse the Asset
Representations Reviewer for all reasonable out-of-pocket expenses incurred or
made by it, in addition to the compensation for its services. Such expenses
shall include the reasonable compensation and expenses, disbursements and
advances of the Asset Representations Reviewer’s agents, counsel, accountants
and experts.

(e) Payment of Invoices. The Asset Representations Reviewer will issue invoices
to the Servicer at the notices address set forth in Schedule II to the Sale and
Servicing Agreement and Servicer shall pay all invoices submitted by the Asset
Representations Reviewer within thirty (30) days following the receipt by the
Servicer. Any amounts payable by the Servicer to the Asset Representations
Reviewer pursuant to this Agreement that have been outstanding for at least
thirty (30) days shall be paid on the Payment Date related to the Collection
Period in which such 30th day occurs, in accordance with Section 4.4 of the Sale
and Servicing Agreement or Section 5.4(b) of the Indenture, as applicable.

 

8



--------------------------------------------------------------------------------

ARTICLE V.

OTHER MATTERS PERTAINING TO THE ASSET REPRESENTATIONS REVIEWER

Section 5.01 Limitation on Liability.

The Asset Representations Reviewer will not be liable to any Person for any
action taken, or not taken, in good faith under this Agreement or for errors in
judgment. However, the Asset Representations Reviewer will be liable for its
willful misconduct, bad faith, breach of this Agreement or negligence in
performing its obligations under this Agreement. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential losses
or damages (including lost profit), even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

Section 5.02 Indemnification by Servicer.

The Servicer shall indemnify the Asset Representations Reviewer against any and
all loss, liability or expense (including reasonable attorneys’ fees) incurred
by it in connection with the administration of this Agreement and the
performance of its duties hereunder. The Asset Representations Reviewer shall
notify the Servicer promptly of any claim for which it may seek indemnity.
Failure by the Asset Representations Reviewer to so notify the Servicer shall
not relieve the Servicer of its obligations hereunder. The Servicer shall defend
any such claim, and the Asset Representations Reviewer may have separate counsel
and the Servicer shall pay the fees and expenses of such counsel. The Servicer
shall not reimburse any expense or indemnify against any loss, liability or
expense incurred by the Asset Representations Reviewer arising out of or
resulting from the Asset Representations Reviewer’s own bad faith, negligence,
willful misfeasance or breach of this Agreement. The Servicer’s obligations
under this Section 5.02 will survive the termination of this Agreement, the
termination of the Issuer and the resignation or removal of the Asset
Representations Reviewer.

Section 5.03 Indemnification by Asset Representations Reviewer.

The Asset Representations Reviewer will indemnify each of the Issuer, the
Seller, the Servicer, the Administrator, the Owner Trustee, the Issuer Delaware
Trustee and the Indenture Trustee and their respective directors, officers,
employees and agents for all fees, expenses, losses, damages and liabilities
resulting from (a) the willful misconduct, bad faith or negligence of the Asset
Representations Reviewer in performing its obligations under this Agreement and
(b) the Asset Representations Reviewer’s breach of any of its representations or
warranties in this Agreement. The Asset Representations Reviewer’s obligations
under this Section 5.03 will survive the termination of this Agreement, the
termination of the Issuer and the resignation or removal of the Asset
Representations Reviewer.

 

9



--------------------------------------------------------------------------------

Section 5.04 Inspections of Asset Representations Reviewer.

The Asset Representations Reviewer agrees that, with reasonable advance notice
not more than once during any year, it will permit authorized representatives of
the Issuer or the Servicer, during the Asset Representations Reviewer’s normal
business hours, to examine and review the books of account, records, reports and
other documents and materials of the Asset Representations Reviewer relating to
(a) the performance of the Asset Representations Reviewer’s obligations under
this Agreement, (b) payments of fees and expenses of the Asset Representations
Reviewer for its performance and (c) a claim made by the Asset Representations
Reviewer under this Agreement. In addition, the Asset Representations Reviewer
will permit the Issuer’s or the Servicer’s representatives to make copies and
extracts of any of those documents and to discuss them with the Asset
Representations Reviewer’s officers and employees. Each of the Issuer and the
Servicer will, and will cause its authorized representatives to, hold in
confidence the information except if disclosure may be required by law or if the
Issuer or the Servicer reasonably determines that it is required to make the
disclosure under this Agreement or the other Transaction Documents. The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.

Section 5.05 Delegation of Obligations.

The Asset Representations Reviewer may not delegate or subcontract its
obligations under this Agreement to any Person without the consent of the Issuer
and the Servicer.

ARTICLE VI.

TREATMENT OF CONFIDENTIAL INFORMATION

Section 6.01 Confidential Information.

(a) Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Article VI, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Issuer and the Servicer, be disclosed or used by the Asset Representations
Reviewer, or its officers, directors, employees, agents, representatives or
affiliates, including legal counsel (collectively, the “Information Recipients”)
other than for the purposes of performing Reviews of Subject Receivables or
performing its obligations under this Agreement. The Asset Representations
Reviewer agrees that it will not, and will cause its Affiliates to not
(i) purchase or sell securities issued by VCI or its Affiliates or special
purpose entities on the basis of Confidential Information or (ii) use the
Confidential Information for the preparation of research reports, newsletters or
other publications or similar communications.

 

10



--------------------------------------------------------------------------------

(b) Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer for the purposes contemplated by this Agreement, including:

(i) lists of Subject Receivables and any related Review Materials;

(ii) origination and servicing guidelines, policies and procedures, and form
contracts; and

(iii) notes, analyses, compilations, studies or other documents or records
prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives.

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer or the Servicer before its disclosure to the Information
Recipients who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipients, (C) is
independently developed by the Information Recipients without the use of the
Confidential Information, as shown by the Information Recipients’ files and
records or other evidence in the Information Recipients’ possession or (D) the
Issuer or the Servicer provides permission to the applicable Information
Recipients to release.

(c) Protection. The Asset Representations Reviewer will use best efforts to
protect the secrecy of and avoid disclosure and unauthorized use of Confidential
Information, including those measures that it takes to protect its own
confidential information and not less than a reasonable standard of care. The
Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 6.02.

(d) Disclosure. If the Asset Representations Reviewer is required by applicable
law, regulation, rule or order issued by an administrative, governmental,
regulatory or judicial authority to disclose part of the Confidential
Information, it may disclose the Confidential Information. However, before a
required disclosure, the Asset Representations Reviewer, if permitted by law,
regulation, rule or order, will use its reasonable efforts to provide the Issuer
and the Servicer with notice of the requirement and will cooperate, at the
Servicer’s expense, in the Issuer’s and the Servicer’s pursuit of a proper
protective order or other relief for the disclosure of the Confidential
Information. If the Issuer or the Servicer is unable to obtain a protective
order or other proper remedy by the date that the information is required to be
disclosed, the Asset Representations Reviewer will disclose only that part of
the Confidential Information that it is advised by its legal counsel it is
legally required to disclose.

(e) Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section 6.01 by its
Information Recipients.

 

11



--------------------------------------------------------------------------------

(f) Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer and the Servicer and
the Issuer and the Servicer may seek injunctive relief in addition to legal
remedies. If an action is initiated by the Issuer or the Servicer to enforce
this Section 6.01, the prevailing party will be reimbursed for its fees and
expenses, including reasonable attorney’s fees, incurred for the enforcement.

Section 6.02 Personally Identifiable Information.

(a) Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number or “VIN,” any other actual or assigned
attribute associated with or identifiable to an individual and any information
that when used separately or in combination with other information could
identify an individual. “Issuer PII” means PII furnished by the Issuer, the
Servicer or their Affiliates to the Asset Representations Reviewer and PII
developed or otherwise collected or acquired by the Asset Representations
Reviewer in performing its obligations under this Agreement.

(b) Use of Issuer PII. The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII except as provided in this Agreement. The
Asset Representations Reviewer will use Issuer PII only to perform its
obligations under this Agreement or as specifically directed in writing by the
Issuer and will only reproduce Issuer PII to the extent necessary for these
purposes. The Asset Representations Reviewer must comply with all laws
applicable to PII, Issuer PII and the Asset Representations Reviewer’s business,
including any legally required codes of conduct, including those relating to
privacy, security and data protection. The Asset Representations Reviewer will
protect and secure Issuer PII. The Asset Representations Reviewer will implement
privacy or data protection policies and procedures that comply with applicable
law and this Agreement. The Asset Representations Reviewer will implement and
maintain reasonable and appropriate practices, procedures and systems, including
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Issuer PII, (ii) ensure against anticipated
threats or hazards to the security or integrity of Issuer PII, (iii) protect
against unauthorized access to or use of Issuer PII and (iv) otherwise comply
with its obligations under this Agreement. These safeguards include a written
data security plan, employee training, information access controls, restricted
disclosures, systems protections (e.g., intrusion protection, data storage
protection and data transmission protection) and physical security measures.

(c) Additional Limitations. In addition to the use and protection requirements
described in Section 6.02(b), the Asset Representations Reviewer’s disclosure of
Issuer PII is also subject to the following requirements:

(i) The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform an Asset
Review, (B) with the prior consent of the Issuer or (C) as required by
applicable law. When

 

12



--------------------------------------------------------------------------------

permitted, the disclosure of or access to Issuer PII will be limited to the
specific information necessary for the individual to complete the assigned task.
The Asset Representations Reviewer will inform personnel with access to Issuer
PII of the confidentiality requirements in this Agreement and train its
personnel with access to Issuer PII on the proper use and protection of Issuer
PII.

(ii) The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the prior consent of the
Issuer.

(d) Notice of Breach. The Asset Representations Reviewer will notify the Issuer
promptly in the event of an actual or reasonably suspected security breach,
unauthorized access, misappropriation or other compromise of the security,
confidentiality or integrity of Issuer PII and, where applicable, immediately
take action to prevent any further breach.

(e) Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by applicable law, promptly on the earlier of the completion of the
Asset Review or the request of the Issuer, all Issuer PII in any medium in the
Asset Representations Reviewer’s possession or under its control will be
(i) destroyed in a manner that prevents its recovery or restoration or (ii) if
so directed by the Issuer, returned to the Issuer without the Asset
Representations Reviewer retaining any actual or recoverable copies, in both
cases, without charge to the Issuer. Where the Asset Representations Reviewer
retains Issuer PII, the Asset Representations Reviewer will limit the Asset
Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

(f) Compliance; Modification. The Asset Representations Reviewer will cooperate
with and provide information to the Issuer regarding the Asset Representations
Reviewer’s compliance with this Section 6.02. The Asset Representations Reviewer
and the Issuer agree to modify this Section 6.02 as necessary for either party
to comply with applicable law.

(g) Audit of Asset Representations Reviewer. The Asset Representations Reviewer
will permit the Issuer and its authorized representatives to audit the Asset
Representations Reviewer’s compliance with this Section 6.02 during the Asset
Representations Reviewer’s normal business hours on reasonable advance notice to
the Asset Representations Reviewer, and not more than once during any year
unless circumstances necessitate additional audits. The Issuer agrees to make
reasonable efforts to schedule any audit described in this Section 6.02 with the
inspections described in Section 5.04. The Asset Representations Reviewer will
also permit the Issuer and its authorized representatives during normal business
hours on reasonable advance notice to audit any service providers used by the
Asset Representations Reviewer to fulfill the Asset Representations Reviewer’s
obligations under this Agreement.

(h) Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing an
Asset Review, and if such Affiliate or third party is identified to the Asset
Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section 6.02, and this Agreement is intended to
benefit the Affiliate or third party. The Affiliate or third party may enforce
the PII related terms of this Section 6.02 against the Asset Representations
Reviewer as if each were a signatory to this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE VII.

REMOVAL, RESIGNATION

Section 7.01 Eligibility of the Asset Representations Reviewer.

The Asset Representations Reviewer must be a Person who (a) is not Affiliated
with VCI, the Depositor, the Servicer, the Indenture Trustee, the Owner Trustee,
the Issuer Delaware Trustee or any of their Affiliates and (b) was not, and is
not Affiliated with a Person that was, engaged by the Sponsor or any underwriter
to perform any due diligence on the Receivables prior to the Closing Date.

Section 7.02 Resignation and Removal of Asset Representations Reviewer.

(a) No Resignation. The Asset Representations Reviewer will not resign as Asset
Representations Reviewer except if (i) the Asset Representations Reviewer no
longer meets the eligibility requirements in Section 7.01 or (ii) the Asset
Representations Reviewer has determined that the performance of its duties under
this Agreement is no longer permissible under applicable law and there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under applicable law. Upon the occurrence of one
of the foregoing events, the Asset Representations Reviewer shall promptly
resign and the Servicer shall appoint a successor Asset Representations
Reviewer. The Asset Representations Reviewer will deliver a notice of its
resignation to the Issuer and the Servicer, and an Opinion of Counsel supporting
its determination.

(b) Removal. If any of the following events occur, the Servicer, by notice to
the Asset Representations Reviewer and the Issuer, may remove the Asset
Representations Reviewer and terminate its rights and obligations under this
Agreement:

(i) the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 7.01;

(ii) the Asset Representations Reviewer breaches of any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii) a Bankruptcy Event of the Asset Representations Reviewer occurs.

(c) Notice of Resignation or Removal. The Issuer will notify the Servicer, the
Owner Trustee and the Indenture Trustee of any resignation or removal of the
Asset Representations Reviewer.

 

14



--------------------------------------------------------------------------------

(d) Continue to Perform After Resignation or Removal. No resignation or removal
of the Asset Representations Reviewer will be effective, and the Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 7.03(b).

Section 7.03 Successor Asset Representations Reviewer.

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Servicer will
engage a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 7.01.

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entering into a new agreement with the Issuer and the Servicer on substantially
the same terms as this Agreement.

(c) Transition and Expenses. If the Asset Representations Reviewer resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
the Servicer and take all actions reasonably requested to assist the Issuer in
making an orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer. The Asset Representations Reviewer will pay the reasonable expenses of
transitioning the Asset Representations Reviewer’s obligations under this
Agreement and preparing the successor Asset Representations Reviewer to take on
the obligations on receipt of an invoice with reasonable detail of the expenses
from the Issuer and the Servicer or the successor Asset Representations
Reviewer.

Section 7.04 Merger, Consolidation or Succession.

Any Person (a) into which the Asset Representations Reviewer is merged or
consolidated, (b) resulting from any merger or consolidation to which the Asset
Representations Reviewer is a party or (c) succeeding to the business of the
Asset Representations Reviewer, if that Person meets the eligibility
requirements in Section 7.01, will be the successor to the Asset Representations
Reviewer under this Agreement. Such Person will execute and deliver to the
Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement (unless the assumption happens by
operation of law).

 

15



--------------------------------------------------------------------------------

ARTICLE VIII.

OTHER AGREEMENTS

Section 8.01 Independence of the Asset Representations Reviewer.

The Asset Representations Reviewer will be an independent contractor and will
not be subject to the supervision of, or deemed to be the agent of, the Issuer,
the Indenture Trustee or the Owner Trustee for the manner in which it
accomplishes the performance of its obligations under this Agreement. None of
the Issuer, the Indenture Trustee or the Owner Trustee shall be responsible for
monitoring the performance of the Asset Representations Reviewer or liable to
any Person for the failure of the Asset Representations Reviewer to perform its
obligations hereunder. Unless authorized by the Issuer, the Indenture Trustee or
the Owner Trustee, respectively, the Asset Representations Reviewer will have no
authority to act for or represent the Issuer, the Indenture Trustee or the Owner
Trustee and will not be considered an agent of the Issuer, the Indenture Trustee
or the Owner Trustee. Nothing in this Agreement will make the Asset
Representations Reviewer and either of the Issuer, the Indenture Trustee or the
Owner Trustee members of any partnership, joint venture or other separate entity
or impose any liability as such on any of them.

Section 8.02 No Petition.

Each party hereto agrees that, prior to the date which is one year and one day
after payment in full of all obligations of each Bankruptcy Remote Party in
respect of all securities issued by any Bankruptcy Remote Party (a) such party
hereto shall not authorize any Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (b) such party shall not commence or join with any other
Person in commencing any proceeding against such Bankruptcy Remote Party under
any bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section 8.02 shall survive the
termination of this Agreement.

Section 8.03 Limitation of Liability of Owner Trustee .

Notwithstanding anything contained herein to the contrary, (a) this Agreement
has been executed and delivered by Citibank, N.A., not in its individual
capacity but solely as Owner Trustee (b) each of the representations,
undertakings and agreements herein made on the part of the Owner Trustee and the
Issuer is made and intended not as personal representations, undertakings and
agreements by Citibank, N.A. but is made and intended for the purpose of

 

16



--------------------------------------------------------------------------------

binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Citibank, N.A., individually or personally, to perform
any covenant either expressed or implied contained herein of the Owner Trustee
or the Issuer, all such liability, if any, being expressly waived by the parties
hereto and by any Person claiming by, through or under the parties hereto,
(d) Citibank, N.A. has made no investigation as to the accuracy or completeness
of any representations and warranties made by the Owner Trustee or the Issuer in
this Agreement and (e) under no circumstances shall Citibank, N.A. be personally
liable for the payment of any indebtedness or expenses of the Owner Trustee or
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Owner Trustee or
the Issuer under Agreement or any other related documents. For the purposes of
this Agreement, in the performance of its duties or obligations hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles VI, VII and VIII of the Trust Agreement.

Section 8.04 Termination of Agreement.

This Agreement will terminate, except for the obligations under Article VI and
Sections 5.02 and 5.03, on the earlier of (a) the payment in full of all
outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the date the Issuer is terminated under the Trust Agreement.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

Section 9.01 Amendments.

(a) Any term or provision of this Agreement may be amended by the Servicer and
the Asset Representations Reviewer without the consent of the Indenture Trustee,
any Noteholder, the Issuer, the Owner Trustee or any other Person subject to the
satisfaction of one of the following conditions:

 

  (i)

the Servicer delivers an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders;

 

  (ii)

the Servicer delivers an Officer’s Certificate to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

 

  (iii)

the Rating Agency Condition is satisfied with respect to such amendment and the
Servicer notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment;

 

17



--------------------------------------------------------------------------------

provided, that no amendment pursuant to this Section 9.01 shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Servicer and the
Asset Representations Reviewer with the consent of the Holders of Notes
evidencing not less than a majority of the aggregate principal balance of the
Outstanding Notes for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders. It will not be necessary for the
consent of Noteholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

Section 9.02 Assignment; Benefit of Agreement; Third Party Beneficiaries.

(a) Assignment. Except as stated in Section 7.04, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the Issuer
and the Servicer.

(b) Benefit of Agreement; Third-Party Beneficiaries. This Agreement is for the
benefit of and will be binding on the parties and their permitted successors and
assigns. The Owner Trustee, the Issuer Delaware Trustee and the Indenture
Trustee, for the benefit of the Noteholders, will be third-party beneficiaries
of this Agreement and may enforce this Agreement against the Asset
Representations Reviewer and the Servicer. No other Person will have any right
or obligation under this Agreement.

Section 9.03 Notices.

All demands, notices and communications hereunder shall be in writing and shall
be delivered or mailed by registered or certified first-class United States
mail, postage prepaid, hand delivery, prepaid courier service, via electronic
mail, or by facsimile and addressed in each case as specified on Schedule II to
the Sale and Servicing Agreement, or at such other address as shall be
designated by any of the specified addressees in a written notice to the other
parties hereto.

Section 9.04 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

18



--------------------------------------------------------------------------------

Section 9.05 Submission to Jurisdiction; Waiver of Jury Trial.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought and maintained in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.03;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and to the extent permitted by applicable law, each
party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

Section 9.06 No Waiver; Remedies.

No party’s failure or delay in exercising a power, right or remedy under this
Agreement will operate as a waiver. No single or partial exercise of a power,
right or remedy will preclude any other or further exercise of the power, right
or remedy or the exercise of any other power, right or remedy. The powers,
rights and remedies under this Agreement are in addition to any powers, rights
and remedies under law.

Section 9.07 Severability.

If a part of this Agreement is held invalid, illegal or unenforceable, then it
will be deemed severable from the remaining Agreement and will not affect the
validity, legality or enforceability of the remaining Agreement.

Section 9.08 Headings.

The headings in this Agreement are included for convenience and will not affect
the meaning or interpretation of this Agreement.

 

19



--------------------------------------------------------------------------------

Section 9.09 Counterparts.

This Agreement may be executed in multiple counterparts. Each counterpart will
be an original and all counterparts will together be one document.

[Remainder of Page Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Servicer, and the Asset Representations
Reviewer have caused their names to be signed hereto by their respective
officers thereunto duly authorized as of the date first above written.

 

VOLKSWAGEN AUTO LOAN ENHANCED

    TRUST 2018-2, as Issuer

By:   Citibank, N.A., not in its individual capacity, but solely as Owner
Trustee By:  

/s/ Louis Piscitelli

  Name: Louis Piscitelli   Title: Senior Trust Officer VW CREDIT, INC.,     as
Servicer By:  

/s/ David Rands

  Name: David Rands   Title:   Executive Vice President and               Chief
Financial Officer By:  

/s/ Jens Schreiber

  Name: Jens Schreiber   Title: Treasurer CLAYTON FIXED INCOME SERVICES LLC, as
Asset Representations Reviewer By:  

/s/ Robert Harris

  Name: Robert Harris   Title: Secretary

2018-2 Asset Representations Review Agreement



--------------------------------------------------------------------------------

Schedule A

Representations and Warranties, Review Materials and Tests



--------------------------------------------------------------------------------

Schedule A

REPRESENTATIONS AND WARRANTIES, REVIEW MATERIALS AND TESTS

Characteristics of Receivables (a): Each Receivable:

 

  (i)

has been fully executed by the Obligor thereto;

 

  (ii)

has either (A) been originated by a Dealer located in the United States to
finance the sale by a Dealer of the related Financed Vehicle and has been
purchased by the Originator or (B) has been originated or acquired by the
Originator;

 

  (iii)

as of the Closing Date is secured by a first priority perfected security
interest in the Financed Vehicle in favor of the Originator, as secured party,
or all necessary actions have been commenced that would result in a first
priority validly perfected security interest in the Financed Vehicle in favor of
the Originator, as secured party;

 

  (iv)

contains provisions that permit the repossession and sale of the Financed
Vehicle upon a default under the Receivable by the Obligor;

 

  (v)

provided, at origination, for level monthly payments which fully amortize the
initial Outstanding Principal Balance over the original term; provided, that the
amount of the first and last payments may be different but in no event more than
three times the level monthly payment;

 

  (vi)

provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

  (vii)

was denominated in Dollars.

Documents

 

  (i)

Retail contract

 

  (ii)

Title documents

 

  (iii)

System screenprint

Procedures to be Performed

 

  (i)

Fully Executed

 

  (A)

Confirm there is a signature of the appropriate Obligor on the contract.

 

  (ii)

Origination of Receivable

 

  (A)

Confirm the Receivable was either originated by a Dealer or Originator or
acquired by the Originator.

 

  (B)

If originated by a Dealer, confirm the Dealer’s address is in the United States.

 

  (C)

If originated by a Dealer, confirm the Receivable was assigned by the Dealer to
the Originator.

 

  (iii)

First Priority Interest



--------------------------------------------------------------------------------

  (A)

Confirm the contract contains language regarding the creation of an enforceable
security interest.

 

  (B)

Confirm that a Certificate of Title lists the Depositor as primary lienholder or
that an application for a Certificate of Title has been filed in the applicable
state listing the Depositor as primary lienholder.

 

  (C)

Confirm that the Obligor’s name, or an acceptable variation thereof, on the
contract matches the name on the title documents.

 

  (D)

Confirm that the Vehicle Identification Number (VIN) on the contract matches the
VIN on the title documents.

 

  (E)

Confirm the Receivable is listed on the Schedule of Receivables.

 

  (iv)

Repossession

 

  (A)

Observe the contract and confirm it contains provisions that permit the
repossession and sale of the Financed Vehicle upon a default under the
Receivable by the Obligor.

 

  (v)

Payment Schedule Structure

 

  (A)

Confirm all payments are equivalent with the possible exception of the first and
last month’s payments which may differ by no more than three times the amount of
the level monthly payment.

 

  (B)

Confirm that the number of payments and the amount of payments, together with
any first and last month’s payment (if applicable), equals the Total of the
Payments as stated within the Truth and Lending section of the contract.

 

  (vi)

Contract Rate

 

  (A)

Review the system screenprint and confirm the Contract Rate matches the Contract
Rate in the Schedule of Receivables.

 

  (vii)

Dollar Denomination

 

  (A)

Review the retail contract and confirm the amount is denominated in Dollars.

 

  (viii)

If steps (i) through (vii) are confirmed, then Test Pass.

Representation

Individual Characteristics (b): Each Receivable has the following individual
characteristics as of the Cut-Off Date:

 

  (i)

each Receivable is secured by a new or used automobile, minivan or sport utility
vehicle;

 

  (ii)

each Receivable has a Contract Rate of no less than 0.00%;

 

  (iii)

each Receivable had an original term to maturity of not more than 72 months and
not less than 12 months and each Receivable has a remaining term to maturity, as
of the Cut-Off Date, of 3 months or more;

 

2



--------------------------------------------------------------------------------

  (iv)

each Receivable has an Outstanding Principal Balance as of the Cut-Off Date of
greater than or equal to $1,000.70;

 

  (v)

no Receivable has a scheduled maturity date later than July 28, 2024;

 

  (vi)

no Receivable was more than 30 days past due as of the Cut-Off Date;

 

  (vii)

as of the Cut-Off Date, no Receivable was noted in the records of VCI or the
Servicer as being the subject of any pending bankruptcy or insolvency
proceeding;

 

  (viii)

no Receivable is subject to a force-placed Insurance Policy on the related
Financed Vehicle; and

 

  (ix)

each Receivable is a Simple Interest Receivable.

Documents

 

  (i)

Retail contract

 

  (ii)

System screenprint

Procedures to be Performed

 

  (i)

Financed Vehicle

 

  (A)

Review the contract and confirm that the Financed Vehicle is new or used
automobile, minivan or sport utility vehicle.

 

  (ii)

Contract Rate

 

  (A)

Review the system screenprint and confirm the Contract Rate is not less than the
minimum allowable Contract Rate.

 

  (iii)

Original Term

 

  (A)

Review the contract and confirm the number of payments (including first and last
payments) does not exceed the maximum allowable contract term of no more than 72
months.

 

  (B)

Review the system screenprint and confirm that the remaining term of the
contract is within the allowable limits of no less than 12 months.

 

  (C)

Review the system screenprint and confirm that, as of the Cut-Off Date, the
remaining term to maturity of the contract is no less than 3 months.

 

  (iv)

Remaining Balance

 

  (A)

Review the system screenprint and confirm that the unpaid balance as of the
Cut-Off Date is not less than the minimum allowable Outstanding Principal
Balance.

 

  (v)

maturity date

 

  (A)

Review the system screenprint and confirm that the Receivable has a maturity
date on or before July 28, 2024.

 

  (vi)

Delinquency Status

 

3



--------------------------------------------------------------------------------

  (A)

Review the system screenprint and confirm that the Receivable is not more than
30 days past due as of the Cut-Off Date.

 

  (vii)

Bankruptcy and Insolvency

 

  (A)

Verify through the system screenprint that there is no evidence the Receivable
is the subject of a bankruptcy or insolvency proceeding.

 

  (viii)

Force Place Insurance

 

  (A)

Verify through the system screenprint that the Receivable did not have a
force-placed Insurance Policy.

 

  (ix)

Interest Method

 

  (A)

Review the contract and confirm that the Receivable is amortized using the
Simple Interest Method.

 

  (x)

If steps (i) through (ix) are confirmed, then Test Pass.

Representation

Compliance with Law (c): The Receivable complied, at the time it was originated
or made, in all material respects with all requirements of law in effect at that
time and applicable to such Receivable.

Documents

 

  (i)

Retail contract

 

  (ii)

List of approved contract forms

 

  (iii)

System screenprint

Procedures to be Performed

 

  (i)

Observe the contract and confirm the form number and revision date are on the
list of approved contract Forms.

 

  (ii)

Confirm the following disclosures are included in the contract:

 

  (A)

Prepayment disclosure

 

  (B)

Late payment policy including the late charge amount (or calculation)

 

  (C)

Security interest disclosure

 

  (D)

Contract reference

 

  (E)

Insurance requirements

 

  (iii)

Review the system screenprint and confirm that there is no evidence of any
judgment against VCI indicating that the contract was originated in violation of
applicable law.

 

  (iv)

Review the system screenprint and confirm that there is no evidence of any
Obligor(s) alleging non-compliance.

 

4



--------------------------------------------------------------------------------

  (v)

If steps (i) through (iv) are confirmed, then Test Pass.

Representation

Binding Obligation (d): The Receivable constitutes the legal and binding payment
obligation in writing of the Obligor, enforceable by the holder thereof in all
material respects, subject as to enforcement, to applicable bankruptcy,
insolvency, reorganization, liquidation or other laws and equitable principles,
consumer protection laws and the Servicemembers Civil Relief Act.

Documents

 

  (i)

Retail contract

 

  (ii)

List of approved forms

Procedures to be Performed

 

  (i)

Confirm that the contract form number and revision date are on the list of
approved contract forms.

 

  (ii)

Confirm that the Obligor(s) signed the contract.

 

  (iii)

If steps (i) and (ii) are confirmed, then Test Pass.

Representation

Receivable in Force (e): As of the Cut-Off Date, neither VCI’s nor the
Servicer’s records related to the Receivable indicate that the Receivable has
been satisfied, subordinated or rescinded or that the related Financed Vehicle
been released from the lien granted by the Receivable in whole or in part.

Documents

 

  (i)

Title documents

 

  (ii)

System screenprint

Procedures to be Performed

 

  (i)

Confirm there is no indication within the title documents or the system
screenprint that the Receivable was satisfied.

 

  (ii)

Confirm there is no indication within the title documents or the system
screenprint that the Receivable was subordinated or rescinded.

 

  (iii)

Confirm there is no indication within the title documents or the system
screenprint that the Financed Vehicle has been released from the Lien in whole
or in part.

 

  (iv)

Confirm that the Receivable is noted as “active” within the system screenprint.

 

  (v)

If steps (i) through (iv) are confirmed, then Test Pass.

 

5



--------------------------------------------------------------------------------

Representation

No Default (f): Except for payment delinquencies continuing for a period of not
more than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose that any default, breach, violation or event permitting acceleration
under the terms of the Receivable existed as of the Cut-Off Date or that any
continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date.

Documents

 

  (i)

System screenprint

Procedures to be Performed

 

  (i)

Observe the system screenprint and confirm there is no indication of a default,
breach, violation or event that would permit acceleration under the terms of the
Receivable except for payment default within 30 days of the Cut-Off Date.

 

  (ii)

Confirm that no continuing condition would constitute a default, breach,
violation or event permitting acceleration under the terms of the Receivable.

 

  (iii)

If steps (i) and (ii) are confirmed, then Test Pass.

Representation

Insurance (g): The Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

Documents

 

  (i)

Retail contract

Procedures to be Performed

 

  (i)

Confirm the contract contains language that requires the Obligor(s) to obtain
and maintain physical damage insurance covering the Financed Vehicle.

 

  (ii)

If step (i) is confirmed, then Test Pass.

Representation

No Government Obligor (h): The Obligor on the Receivable is not listed on VCI’s
records as the United States of America or any state thereof or any local
government, or any agency, department, political subdivision or instrumentality
of the United States of America or any state thereof or any local government.

Documents

 

  (iii)

Retail contract

Procedures to be Performed

 

  (i)

Confirm the Buyer section of the contract includes the name of a natural person.

 

  (ii)

If the Buyer section of the contract does not report a natural person’s name,
confirm internet search results show no indication the Buyer is the United
States of America or any State, or any agency, department or instrumentality of
the United States of America or any State.

 

  (iii)

If step (i) or (ii) is confirmed, then Test Pass.

 

6



--------------------------------------------------------------------------------

Representation

Assignment (i): The terms of the Receivable do not prohibit the sale, transfer
or assignment of such Receivable or the grant of a security interest in such
Receivable under the Indenture.

Documents

 

  (i)

Retail contract

 

  (ii)

List of approved forms

Procedures to be Performed

 

  (i)

Confirm that the contract form number and revision date are included on the list
of approved forms.

 

  (ii)

Confirm that the contract does not contain language that limits the sale or
transfer of the Receivable.

 

  (iii)

If (i) and (ii) are confirmed, then Test Pass.

Representation

Good Title (j): Immediately prior to the transfers and assignments herein
contemplated, VCI had good and marketable title to each Receivable free and
clear of all Liens (except Permitted Liens and any Lien that will be released
prior to the assignment of such Receivable hereunder), and, immediately upon the
transfer thereof to the Purchaser, the Purchaser will have good and marketable
title to each Receivable, free and clear of all Liens except Permitted Liens.

Documents

 

  (i)

Retail contract

 

  (ii)

Title documents

Procedures to be Performed

 

  (i)

Review the contract and confirm that the Receivable has not been assigned to any
party other than VCI (or an acceptable variation of the name).

 

  (ii)

Observe the title documents and confirm they report VCI, or an acceptable
variation of its name, as the first lien holder.

 

  (iii)

If steps (i) and (ii) are confirmed, then Test Pass.

Representation

Receivable Files (k): There is only one original executed copy of each “tangible
record” constituting or forming a part of such Receivable that is tangible
chattel paper and a single “authoritative copy” (as such term is used
in Section 9-105 of the UCC) of each electronic record constituting or forming a
part of such Receivable that is electronic chattel paper. The Receivable Files
that constitute or evidence such Receivable do not have any marks or notations
indicating that the Receivable has been pledged, assigned or otherwise conveyed
by VCI to any Person other than to a party to the Transaction Documents.

 

7



--------------------------------------------------------------------------------

Documents

 

  (i)

Retail contract

Procedures to be Performed

 

  (i)

Confirm there is a signature of the appropriate Obligor(s) on the contract.

 

  (ii)

Confirm that the contract either constitutes an electronically authenticated
original, or is marked “Authoritative Copy.”

 

  (iii)

Confirm no marks or notations on contract indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than a party to the
Transaction Documents.

 

  (iv)

If steps (i) through (iii) are confirmed, then Test Pass.

Representation

No Defenses (l): VCI’s and the Servicer’s FiServ electronic data warehouse
containing records related to the Receivables do not reflect any right of
rescission, set-off, counterclaim or defense, or of the same being asserted or
threatened, in writing by any Obligor with respect to any Receivable.

Documents

 

  (i)

System screenprint

Procedures to be Performed

 

  (i)

Review the system screenprint and confirm there is no evidence of litigation or
other attorney involvement.

 

  (ii)

Review the system screenprint and confirm that there is no evidence that the
Receivable is subject to recission, set-off, counterclaim or defense that would
cause the Receivable to become invalid.

If steps (i) and (ii) are confirmed, then Test Pass.

Representation

No Repossession (m): As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

Documents

 

  (i)

System screenprint

Procedures to be Performed

 

  (i)

Review the system screenprint and confirm the Receivable was not held in
repossession as of the Cut-Off Date.

If step (i) is confirmed, then Test Pass.

 

8